Petitioner, Silas Hardrick, filed his application for bail in this court on July 20, 1945. The same was set for hearing on August 1, 1945. Counsel for defendant, and the county attorney of Craig county, and an assistant Attorney General were present at the hearing.
It is alleged in the petition that petitioner is confined in the county jail of Craig county where he has been charged with the crime of murder. That at his preliminary hearing he was held to the district court without bail. That application had been made to the district judge of Craig county for bail, and that said application had been denied. Attached to the petition is a transcript of the evidence taken at the preliminary hearing and the hearing before the district court of Craig county. Petitioner testified in person at the hearing before the district court and was cross-examined by the county attorney. *Page 130 
As this case is to be tried in the district court we shall not discuss the evidence. Petitioner is a negro man, 75 years of age, and is charged with the killing of the chief of police of Vinita. At the hearing before this court it was announced that a trial of this case would be had in September. After due consideration of the facts, and the statement that the case was to be tried in September, we are of the opinion that the application for bail should at this time be denied. It is so ordered.